                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION

 KENYON J. GARRETT                                       CIVIL ACTION NO. 5:17-0784

 VERSUS                                                  JUDGE TERRY A. DOUGHTY


 UNITED STATES OF AMERICA                                MAG. JUDGE KAREN L. HAYES


                                                RULING

       Pending before the Court are Plaintiff Kenyon J. Garrett’s (“Garrett”) Motion for

Sanctions [Doc. No 79] and his “Amended Motion for Rule 37 Sanctions and Motion in Limine”

[Doc No 83]. Defendant United States of America (“United States”) filed a consolidated

opposition memorandum. [Doc. No. 94]. Garrett filed a reply. [Doc. No. 97].

       For the following reasons, Garrett’s motions are DENIED.

       Garrett brought this action, pro se, after the death of his father, Clarence Garrett. He

originally brought suit against the United States, through the Department of Veteran Affairs and

Overton Brooks V.A. Medical Center (“Overton Brooks”), and individual Defendants Kenneth

Booth, Larry G. Thirstrup, Robert Lukeman, Agmasie B. Woldie, Arvind Yekanath, Furqan

Mahammad, and other known and unknown medical staff, alleging that they were responsible

and liable for the death of his father. On September 15, 2017, Garrett and the United States

jointly stipulated to dismissal of all Defendants except the United States. Garrett’s claims

against the United States remain pending under the Federal Tort Claims Act (“FTCA”). The

United States denies that it is liable under the FTCA.

       In the instant motions, Garrett moves the Court for sanctions against the United States for
failing to produce the employment file of Dr. Yekanath, the psychiatrist who evaluated Clarence

Garrett; for failing to produce Dr. Yekanath for a deposition; and for failing to identify Dr. Chris

Ticknor as an expert by the September 14, 2018 deadline. Garrett moves the Court for monetary

sanctions against the United States for the alleged discovery violations regarding Dr. Yekanath

and to strike the expert report of Dr. Ticknor as a sanction for that alleged violation.

Additionally, Garrett moves the Court to exclude Clarence Garrett’s medical record as

inaccurate, based on an uncertified transcript of a conversation he secretly recorded with Dr.

Mehmood at Overton Brooks.

       The United States responds that Garrett’s claims against Dr. Yekanath individually have

been dismissed, and that its counsel raised valid objections to the release of Dr. Yekanath’s

employment file under the Privacy Act and because of issues of confidentiality and irrelevance.

Specifically, the United States contends that Garrett has not raised a claim concerning the

negligent hiring, training, or credentialing of Dr. Yekanath, and, therefore, it should not be

required to produce the file. If Garrett still contends otherwise, the United States points out that

the proper recourse is to file a motion to compel, and he has not done so.

       The United States responds further that it scheduled seven depositions with Garrett in

September 2018, and its counsel simply overlooked Dr. Yekanath, who is now practicing at a

V.A. facility in Arizona. The United States explains that its counsel had undergone a double

mastectomy in August 2018 and was then undergoing chemotherapy while trying to maintain her

case load. The United States offers to make Dr. Yekanath available for a deposition by

telephone or video conference or, alternatively, the United States agrees to a continuance if the

deposition cannot be scheduled before trial.

       Next, the United States responds that Dr. Ticknor was timely disclosed under Federal

                                                  2
Rule of Civil Procedure 26(a)(2)(D)(ii), which provides the deadline for disclosure of rebuttal

evidence. Garrett has retained Dr. Vail, a psychiatrist, as his only expert witness. Her report

was disclosed to the United States’ counsel on October 15, 2018, and on November 8, 2018, less

than 30 days later, the United States identified Dr. Ticknor as an additional expert rebuttal

witness. Dr. Ticknor’s report, along with the United States’ other expert report, was timely

provided within the Court’s deadline of November 14, 2018, and Dr. Ticknor’s report was

limited to the issues covered by Dr. Vail.

       Finally, the United States argues that Garrett cannot obtain the exclusion of his father’s

entire medical record based on an incomplete, uncertified transcript of another doctor. The

record was kept in the regular course of business, and the United States argues that there is no

valid reason for its exclusion.

       In his reply, Garrett contends that the United States has acted in bad faith by “ignoring”

the Court’s Scheduling Order, “refusing” to schedule depositions, using “document threats and

intimidation,” “knowingly submitt[ing] falsified documents,” and failing “to produce and

properly answer interrogatories.” [Doc. No. 97, p. 1]. He contends that he was deprived of a

fair discovery process, and the case “must be dismissed in favor of the Plaintiff.” Id. Garrett

argues that he has provided clear and convincing evidence that his father’s medical record was

falsified and thus the United States’ expert cannot rely on the record. As further evidence of the

United States’ alleged “bad faith,” he argues that he requested a deposition date for Dr. John Eric

Stupka on November 8, 2018, but the United States responded with a deposition date of January

30, 2019, after the dispositive motions had been filed. He contends that the United States would

not have even identified the second expert if he had not requested the identity in an email to its

counsel. Finally, Garrett reiterates his contentions that Dr. Mehmood and two other

                                                 3
non-medical staff expressed concerns about the treatment of his father at Overton Brooks.

       Federal Rule of Civil Procedure 37 provides for sanctions in the case of discovery

violations. Rule 37(b)(2)(A) provides for sanctions if a party or its agent “fails to obey an order

to provide or permit discovery, including an order under Rule 26(f), 35, or 37(a).” Rule 37(c)(1)

also provides for sanctions, including the exclusion of a witness or evidence at a trial, hearing, or

on a motion, if a party fails to disclose the identity of a witness or information, as required by

Rules 26(a) or 26(e), unless “the failure was substantially justified or harmless.” FED. R. CIV. P.

37(c)(1).

       First, Garrett complains about the United States’ discovery responses, but he, too, has

failed to comply with the Federal Rules of Civil Procedure by filing the instant motions. The

Court understands that Garrett is representing himself and is not trained in the law. However,

his first step when confronted by the opposing party’s objections to his discovery requests is not

to file a motion for sanctions. Under the rules, each party has the right to propound

interrogatories and requests for production on the other. The party to whom these

interrogatories and requests are propounded has the right to object for reasons recognized under

the rules and case law. If, after reviewing the objections, the propounding party believes that the

objections are invalid or asserted for an improper purpose, then he must first, “in good faith,”

confer or attempt to confer with the opposing party. FED. R. CIV. P. 37(a); see also FED. R. CIV.

P. 37(d) (even if a party failed to respond at all—by answering or producing documents or by

making objections to such discovery requests—a party must show that he first conferred or

attempted to confer with the opposing party in good faith).1 If he is still unable to obtain the


       1
          Under Rule 37(d), it is not necessary to file a motion to compel if the opposing party
failed to respond at all, but, even in that case, the moving party has to certify his attempts to
                                                    4
requested information or documents, then his second step is to “move for an order compelling

disclosure or discovery.” Id.; see also FED. R. CIV. P. 37(a)(3)(B). This is not a case where the

United States failed to answer interrogatories or requests for productions at all, but raised

objections to the production of Dr. Yekanath’s employment file. Instead, it appears that Garrett

bypassed both initial steps and immediately proceeded to file the instant motions for sanctions.

Under these circumstances, any sanction against the United States on the basis of its refusal to

produce the Yekanath personnel file would be inappropriate. Indeed, the Court finds that the

United States has stated a valid objection to the production of the personnel file, and, therefore,

to this extent, Garrett’s motions are DENIED.

       Further, to the extent that Garrett seeks sanctions for the United States’ failure to produce

Dr. Yekanath for a deposition, the Court also finds that his motion should be DENIED. While

she noted that Garrett had not raised this failure to her prior to filing the instant motions, counsel

for the United States admitted her own error in failing to schedule the deposition (when seven (7)

other depositions were scheduled), explained the extenuating circumstances of her ongoing

health issues, and offered two solutions: to produce Dr. Yekanath for a deposition prior to trial

or to agree to a continuance to allow more time for depositions. Since the United States’

response, the case was stayed because of the government shutdown. After the stay was lifted,

trial was continued to April 29, 2019, and there is yet time for the taking of Dr. Yekanath’s

deposition. Garrett’s argument that the United States would hold him to certain deadlines if the

situation were reversed does not support an award of sanctions and assumes that the Court would

have no role in that situation. In each case, regardless of the party, the Court considers the entire

circumstances before ordering sanctions. A situation in which counsel for the United States


confer in good faith.
                                                  5
mistakenly failed to schedule one out of eight depositions during her on-going health crisis,

admits that mistake, and offers reasonable solutions is clearly not sanctionable conduct.

       Next, the Court finds that United States timely disclosed its rebuttal expert, Dr. Ticknor,

under Rule 26(a)(2)(D)(ii), which provides the deadline for disclosure of rebuttal evidence. The

United States explained that Dr. Ticknor was retained only after Garrett disclosed its expert, Dr.

Vail, a psychiatrist. Dr. Ticknor’s report was timely disclosed and limited to the issues raised by

Dr. Vail. Therefore, Garrett’s motions for sanctions and in limine with regard to Dr. Ticknor is

also DENIED.

       Finally, there is no basis to exclude Clarence Garrett’s entire medical record from this

case. The medical record is admissible under the business records exception to the hearsay rule.

It is not unusual for there to be some errors in a patient’s medical record, and to the extent that

Garrett disagrees with and wishes to attack certain entries in that record, he can rely on evidence

properly admissible under the Federal Rules of Evidence to do so. However, the “evidence”

Garrett has presented is insufficient to find that the United States intentionally falsified the record

and to order it stricken from evidence. The Court will consider Garrett’s argument and proposed

evidence in the context of reviewing the other pending motions in this case, but no sanctions are

warranted at this time. Accordingly, the motions are also DENIED on this basis

       ONROE, LOUISIANA, this 12th day of February, 2019.




                                                              TERRY A. DOUGHTY
                                                         UNITED STATES DISTRIC JUDGE




                                                  6
